department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date cc ita uilc date memorandum for associate area_counsel from associate chief_counsel cc ita by george baker chief branch subject this chief_counsel_advice responds to your e-mail requesting background advice in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend taxpayer year at issue employer dollar_figurex dollar_figurey dollar_figurez issues does notice_95_50 1995_2_cb_333 affect the requirement of sec_1_274-5 that a taxpayer maintain adequate_records in order to claim a deduction for travel_expenses under sec_274 what amount may a taxpayer claim for incidental_expenses incurred while traveling on a ship in the middle of the ocean conclusions notice_95_50 does not affect the requirement of sec_1_274-5 that a taxpayer maintain adequate_records in order to claim a deduction for travel_expenses under sec_274 a taxpayer traveling on a ship in international waters may claim dollar_figure per day for incidental_expenses facts taxpayer lived with his wife in a residence they owned in during the year at issue taxpayer husband worked aboard a cargo vessel as a merchant seaman although it is not clear from the file it is understood that merchant seamen are provided room and board on the vessel a letter from the employer attached to the return merely states the employer does not reimburse employees for incidental_expenses incurred while on the ships for the year at issue taxpayers claimed unreimbursed employee_expenses of dollar_figurex in addition to various itemized_deductions for a total amount of job expenses and miscellaneous deductions of dollar_figurey the dollar_figurex the bulk of the deductible expenses was for expenses_incurred while aboard ship the amount of the deductible traveling expenses was determined according to the per_diem allowances for meals and incidental_expenses for whichever port was the ship’s destination on the date the expenses were incurred other claimed expenses included expenses for union dues license requirements and other miscellaneous business_expenses taxpayer’s return was filed prior to the tax court’s decision in 115_tc_210 the per_diem_amounts claimed are the full amount lodging meals and incidentals for each location as stated above taxpayer considers himself at a location immediately upon the ship leaving a port for such location even though the ship might not arrive there for several days upon examination the agent received from the representative a revised schedule of amounts to be allowed in two broad categories a day-by-day incidental per_diem only rate request and additional miscellaneous taxi and food expenses the total amount of the incidental per_diem for the year per the revised schedule was dollar_figurez which is less than of the amount originally claimed as unreimbursed employee business_expenses dollar_figurex a comparison of the locations per the original statement attached to the return and the revised schedule makes it clear that although the rate for each location was reduced per johnson the locations are the same for each date the additional miscellaneous taxi and sailor required food expenses claimed on the revised schedule are based on the representative's reading of johnson to allow such items in accordance with notice_95_50 a log was also provided on which notations were made with regard to such expenses but it is not known whether such log was made at or near the time of the expenses the notice_of_deficiency in essence indicates examiner's acceptance of the revised schedule of amounts deemed substantiated as incidental per_diem_amounts for the specified days of travel as such examiner did not challenge taxpayers' claimed location for the calculation of such amount nor did the examiner question whether taxpayer was traveling away from home in his trade_or_business in lieu of the dollar_figurex claimed by taxpayers on the original return the examiner allowed the dollar_figurez amount the examiner did not allow the other items per the revised schedule law sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business including the expenses of traveling away from home an amount otherwise deductible under sec_162 may be subject_to disallowance or limitation by sec_274 sec_274 provides that no deduction shall be allowed for any traveling expense unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount time place and business_purpose of the traveling expense for such expenses this limitation supersedes the doctrine founded in 39_f2d_540 2d cir sec_1_274-5t flush language the regulations reiterate at sec_1_274-5t that the elements of a traveling expense that are to be proved are amount time place and business_purpose and specify that all of these elements are to be proved reg sec_1_274-5t further provides that a taxpayer to meet the adequate_records requirement of sec_274 must maintain an account book diary log statement of expense trip sheets or similar record as provided in paragraph c ii of this section and documentary_evidence as provided in paragraph c iii of this section which in combination are sufficient to establish each element of an expenditure or use specified in paragraph b of this section the regulation further states that the account book or similar record and the taxpayer’s documentary_evidence will complement each other in an orderly manner although information included on a receipt need not be duplicated in an account book under sec_1 2745t c ii an account book or similar record must be prepared or maintained in such a manner that each recording of an element of an expenditure or use is made at or near the time of the expenditure or use notice_95_50 1995_2_cb_333 provided information on a change that the service would make to the substantiation rules in regulations under sec_274 it stated that the service intended to amend sec_1_274-5t to increase from dollar_figure to dollar_figure the dollar amount at which a receipt for expenditures other than lodging is required effective on or after october the commissioner may provide that some or all of these requirements do not apply to an expense that does not exceed an amount prescribed sec_274 next to last sentence for taxpayers other than employers reimbursing their employees sec_1_274-5 authorizes the commissioner to specify an amount a taxpayer may use for meals while traveling away from home in lieu of substantiating the actual cost of each meal provided the taxpayer substantiates the time place and business_purpose of the expense revproc_98_64 1998_2_cb_825 is an example of guidance specifying those amounts sec_3 provides that incidental_expenses includes but is not limited to expenses for laundry cleaning and pressing of clothing and fees and tips for services such as for porters and baggage carriers the term does not include taxicab fares lodging taxes or the costs of telegrams or telephone calls analysis i effect of notice_95_50 reg sec_1_274-5 provides that documentary_evidence such as receipts paid bills or similar evidence to support an expenditure is required for any expenditure for lodging while traveling away from home and for any other expenditure of dollar_figure or more except for transportation_expenses this regulation effective for expenses paid_or_incurred after date effected in the regulations the threshold change announced in notice_95_50 for expenditures incurred on or after date neither notice_95_50 nor the amendment to the regulation affected the requirement of sec_1_274-5t that a taxpayer maintain adequate_records substantiating each element amount time place and business_purpose of an expense in order to claim a deduction for a travel expense under sec_274 notice_95_50 merely announced the service’s intention to increase the threshold_amount for which documentary_evidence such as receipts for some expenses were necessary under reg sec_1_274-5t as noted above this increase was effected by sec_1_274-5 nonetheless documentary_evidence is only one factor in meeting the adequate_records standards as noted above reg sec_1_274-5t provides that a taxpayer must maintain an account book or similar record prepared at or near the time of an expenditure in conjunction with maintaining documentary_evidence and that the account book and documentary_evidence should complement each other in an orderly manner thus even though notice_95_50 provides that a taxpayer does not need a receipt to establish the amount of certain expenditures of less than dollar_figure the taxpayer must maintain adequate_records to substantiate the amount time place and business_purpose of an expenditure such as through an account book or similar record prepared at or near the time of expenditure we also note that in 115_tc_210 which petitioner cites as support for his position the taxpayer introduced into evidence records that met the time place and business_purpose requirement of sec_1 5t b although the taxpayer in johnson did not have receipts or other documentary to establish the amounts of certain claimed expenditures our understanding is that the court treated the amount of all the claimed expenditures as incidental_expenses substantiated in accordance with a predecessor of revproc_98_64 which applies to the tax_year in issue here under sec_3 of revproc_98_64 the term incidental_expenses includes but is not limited to expenses for laundry cleaning and pressing clothing and fees and tips for services such as porters and baggage carriers the term incidental_expenses does not include taxicab fares lodging taxes or the costs of telegrams or telephone calls c b pincite the facts as presented are not adequate to determine if the expenses claimed by taxpayer are incidental_expenses we note however that the taxpayer in johnson was allowed to claim incidental_expenses because according to the tax_court his records show ed clearly the time place and business_purpose of the expenditures t c pincite however if taxpayer’s traveling expenses are not incidental expenditures he must prove every element amount time place and business_purpose of the expenses by adequate_records as required by sec_1 274t b i through iv further to meet the adequate_records requirement as described in sec_1_274-5t a taxpayer must maintain an account book or similar statement of expense prepared at or near the time of the expense and documentary_evidence such as receipts which in combination are sufficient to establish each element of the expense ii per_diem incidental_expenses amount on his original return taxpayer deducted the full amount of the m ie rates for each of the days he was away from home this is contrary to the court’s ruling in 115_tc_210 which states we do not read the revenue procedures to allow a taxpayer to use the full m ie rates when he or she only incurs incidental_expenses the m ie rates represent the amount that the government pays daily to its traveling employees to compensate them for four items of traveling expense namely breakfast lunch dinner and incidental_expenses see c f_r sec a specific amounts are apportioned under the travel regulations to each of these four items depending on the point of travel we believe that petitioner’s deductions for his incidental_expenses are limited under the travel regulations which are incorporated by reference into the revenue procedures to the incidental expense portion of the applicable m ie rate see c f_r sec a t c pincite our understanding of the facts is that taxpayer does not pay for meals or lodging while working aboard ship thus his only traveling expenses covered by the per_diem revenue_procedure are incidental_expenses under johnson taxpayer’s deduction for incidental_expenses is limited under the travel regulations to the incidental expense portion of the applicable m ie rate the question then is what is the allowable_amount of incidental_expenses for a taxpayer on a ship at sea in international waters as noted above the court in johnson stated the taxpayer’s deductions for incidental_expenses were limited under the travel regulations which are incorporated by reference into the revenue procedures to the incidental expense portion of the applicable m ie rate see c f_r sec a id for c f_r b states if you travel by ship either commercial or government your agency will determine an appropriate m ie rate within the applicable maximum rate allowable this is an exception to the rule_of which provides that for travel time of more than hours the m ie rate is that of the destination sec_3 b of revproc_98_64 and appendix b to chapter of the federal travel regulations note that m ie rates for localities in foreign areas are established by the secretary of state in sec_925 a per_diem supplement to the standardized regulations government civilians foreign areas the appendix provides a table for allocating m ie rates in foreign areas for civilian travel in nonforeign and foreign areas sec_925 the supplement to the standardized regulations referenced in appendix b provides per_diem allowances for travel in foreign areas it lists per_diem rates for civilians traveling in foreign countries there is no listing for a civilian aboard a ship in international waters however it does list a per_diem rate for other foreign localities this rate is dollar_figure this rate is allocated at dollar_figure for lodging and dollar_figure for meals and incidental_expenses since food and lodging is provided to taxpayer aboard ship he is entitled under johnson only to incidental_expenses under the aforementioned appendix b to chapter the incidental expense portion of a dollar_figure m ie rate is dollar_figure accordingly we conclude that taxpayer is entitled to dollar_figure in incidental_expenses each day his ship was sailing in international waters not the incidental expense rate of his destination of course as discussed above taxpayer is still responsible for proving the time place and business_purpose of the expenditure through an account book or similar record we also note that section dollar_figure of revproc_2002_63 2002_41_irb_691 which was not in effect for the year at issue in this case provides an optional method for incidental expense only deduction it generally allows for a dollar_figure per day deduction for incidental_expenses as long as the time place and business_purpose of the expense is substantiated case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
